Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 20, 2015

                                       No. 04-15-00376-CV

                                      Eduardo BENAVIDES,
                                            Appellant

                                                  v.

                                         Julia BENNETT,
                                              Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-04550
                        Honorable Stephani A. Walsh, Judge Presiding


                                          ORDER
       Appellant, who is incarcerated, has filed an affidavit of inability to pay costs with regard to
this appeal. We have reviewed appellant’s affidavit and agree he is indigent. Accordingly, we
GRANT appellant indigence status and ORDER that he pay no costs.




                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court